 In the Matter of TILE LIQUIDCtiRBONIC CORPORATION, MEDICAL GASDIVISION, EMPLOYER AND PETITIONERandUNITED GAS,COKEANDCHEMICALWORKERS OF AMERICA,LOCAL 142,CIOandINDEPENDENTCHEMICAL WORKERS, LOCAL 1Case No. 8-RIII 15.DecidedJuly O, 1949DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing in this case was held beforePhilip Fusco, hearing officer.The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed.'Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Reynolds, Murdock, andGray].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theNational Labor Relations Act.22.Local 142, United Gas, Coke and Chemical Workers of America,affiliated with the Congress of Industrial Organizations, and Local 1,Independent Chemical Workers, Unaffiliated, are labor organizationsand claim to represent employees of the Employer.3.Local 142 urges as a bar to this proceeding a contract with theEmployer originally effective April 1, 1948, for a period of 1 year, and'Local 142, United Gas, Coke and Chemical Workers of America, and Local 1,Independent Chemical workers were permitted to intervene upon the basis of claimedcontractual interests.Local 142 objected to the intervention of Local 1 upon the ground that Local 1 had failedto comply with the filing requirements of Section 9 (f), (g), and (h) of the Act. Itsmotion to deny intervention to Local 1 upon this ground was denied by the hearing officer.Under the circumstances of this case, and in view of Local 1's colorable claim to a con-tractual interest, the denial of this motion was not error.SeeMatter of Pacific Tankers,Inc.,81 N. L. R. B. 325.A motion by Local 1 that the petition be dismissed upon the ground that no labor organi-zation, other than Local 1, has made a showing of interest is hereby denied as no proofof representation on the part of a labor organization is required to support an employer-petition.SeeMatter of Felton Oil Company, 78 N.L. R. B. 1033.The Employer, a Delaware corporation, maintains plants throughout the United States,and is engaged at its Cleveland, Ohio, plant in theomanufacture of medical gases.TheEmployer admits that in this operation it is engaged in commerce within the meaning ofthe Act.85 N. L. R. B., No. 53.284 THE LIQUID CARBONIC CORPORATION285annually thereafter, in the absence of a 60-day notice of a desire tochange or modify the terms of the contract. It alleges further thatneither Local 142 nor the Employer gave notice of a desire to changeor modify the terms of the contract.Local 1 on the other hand con-tends that Local 142 cannot assert the contract as a bar because Local142, having disaffiliated from the International Union and having beensucceeded by Local 1, has no legal existence.4 In addition, Local 1contends that the contract is not a bar because it gave timely noticeof a desire to renegotiate its terms as provided by the contract.TheAdministrator,' acting in behalf of Local 142 contends that the dis-affiliation was in violation of the constitution of the International andtherefore ineffective, and that Local 142 is still a legally constituted andactive unionsHowever, the Administrator admits that Local 142 hasno dues paying members among the Employer's present employees andhas handled no grievances for such employees since the alleged dis-affiliation.In dealing with similar situations in earlier cases, the Board hasrepeatedly held that where conflicting claims of successorship establishthat there is an unresolved doubt as to the identity of the labor organ-ization which the employees desire to represent them, an agreement,otherwise valid does not constitutea bar to a present determinationof representatives.Under the circumstances, we find that the contractof April 1, 1948, is not a bar to a present determination of repre-sentatives.'3The evidence discloses that at a regular monthly meeting of Local 142 on August 13',1948,the members present, estimated variously as from 35 to 60, voted unanimously todisaffiliate from the parent organization,United Gas,Coke and Chemical Workers ofAmerica, CIO.Although formal notice of the disaffiliation was not forwarded to the Inter-national Union, it appears that notice of such disaffiliation was conveyed to the Inter-national;that within a month or two after such meeting, Local 1 was organized to succeedLocal 142;and that some of the former officers were elected officers in the newLocal.Itfurther appears that the shop committee at the Employer's plant, which had functionedunder the contract executed by Local 142,continued to handle grievances for the employees,but allegedly on behalf of the new Local;that the Employer's production and maintenanceemployees had ceased paying dues to Local 142 and had joined Local 1, which they havespecifically authorized to represent them for purposes of collective bargaining.*Local 1 also objected to the intervention of Local 142 upon the ground that Local 142was not an existing labor organization.The resolution of this question,involving as itdoes, a construction of the constitution and charter of the labor organizations involved, isnot a function of the Board.SeeMatter of Aluminum Company of America,80 N. L. R. B.1342,and cases cited.Under the circumstances of this case,we find that the objectioniswithout merit.O Because of Local 142's failure to pay dues or the per capita tax,the InternationalUnion suspended its officers and appointed an administrator to administer its affairs.6 In support of this contention,the Administrator points out that Local 142 has approxi-mately 95 dues paying members ; that it still represents employees in 3 of the 7 plantsoriginally represented by Local 142;and that it has shop committees functioning underexisting contracts.The Administrator further alleges that he is now in the process ofrenegotiating 2 of the contracts.7Matter of Pittsburgh plateGlassCompany,Columbia Chemical Division,80 N. L. R. B.1331:Matter of Foley LumberdExport Corporation,etal., 70 N. L. It. B. 73, and cases cited. 286DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe find that a question affecting commerce exists concerning therepresentation of employees of the Employer within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.In accordance with the agreement of the parties hereto 'we find thatall production and maintenance employees at the Employer's Muncie,Indiana, plant, excluding watchmen and guards, office clerical em-ployees, professional employees, and supervisors, as defined in theAct, constitute a unit appropriate for the purposes of collective bar-gaining within the meaning of Section 9 (b) of the Act.DIRECTION OF ELECTION 8As part of the investigation to ascertain representatives for thepurpose of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not later than30 days from the date of this Direction, under the direction and super-vision of the Regional Director for the region in which this hearingwas held, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations, among the employees de-scribed in paragraph numbered 4, above, who were employed duringthe pay-roll period immediately preceding the date of this Direction,including employees who did not work during said pay-roll periodbecause they were ill or on vacation or temporarily laid off, but ex-cluding those employees who have since quit or been discharged forcause and have not been rehired or reinstated prior to the election, andalso excluding employees on strike who are not entitled to reinstate-ment, to determine whether or not they desire to be represented, forpurposes of collective bargaining, by United Gas, Coke and ChemicalWorkers of America, Local 142, CIO.8In view of the failureof Local 1to comply or to initiate steps to comply with the filingrequirements,Section 9(f), (g), and(h), we shall notplace itsname on theballot.